DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    48
    372
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements submitted on 09/13/2022 have been considered by the examiner.

	Election/Restrictions
	Claims 62-64, and 69-73 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group I and III or based on the elected species, there being no allowable generic or linking claim. Applicant’s election of Group II drawn to an isolated protein pore, in the reply filed on 09/13/2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01 (a)).
Claim Status
Claims 65-68 are being examined on the merits in this office action.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Please see page 17, line 28; page 18, line 6; and page 35, line 17 of the instant specification dated 06/04/2021. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (Front. Cell. Infect. Microbiol. 5:33, 2015)-IDS 09/13/2022 in view of WO 2016/034591A2 (hereinafter “the ‘591 publication”) and WO 2015/097289A1 (hereinafter “the ‘289 publication”).
Taylor discloses an amyloid protein structure in Fig. 2 that discloses a CsgG and CsgF wherein CsgF is incorporated in CsgG pore forming a constriction (see Fig 2 a-c; and page 3, right col. Line 1-5). Taylor does not disclose that the polypeptide sequences are modified.
‘591 teaches mutant pores of CsgG that comprises modified CsgG monomer (abstract, claims 1-5). ‘591 teaches that the structure comprises the outer membrane CsgG and two soluble accessory proteins including CsgF (page 139, line 25-26). ‘591 discloses that modified versions of the polypeptide may serve to further enhance the suitability of the channel for such particular applications (page 3, line 2-3) and further that one or more modifications have been made to improve the ability of the monomer to interact with an analyte, such as a polynucleotide (page 5, line 5-7). ‘591 teaches that the CsgG monomer comprises a variant, wherein the variant comprises a mutation at one or more of positions Y51 , N55 and F56 (claim 30). Even though ‘591 does not explicitly disclose that the CsgF was modified, one or ordinary skill in the art would motivated to further modify CsgF for improved nucleotide discrimination. Furthermore, with regards to a modified CsgF peptide, ‘289 teaches that CsgG forms a pore and may include CsgF (page 21, line 15-20). ‘289 further teaches that CsgF may also be in form of variants or fragment (claim 8). The Examiner notes that this reads on a modified CsgF.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore complex of Taylor and prepare a protein pore that comprises a modified monomers as taught by ‘591 and ‘289 because ‘591 discloses that the one or more modifications have been made to improve the ability of the monomer to interact with an analyte, such as a polynucleotide (page 5, line 5-7). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing the protein pore with a modified CsgF and CsgG monomer because ‘591 teaches that modified version of the pore were able to insert into the membrane easily (page 3, line 15-18). The disclosures therefore render obvious the instant claims 65.
Regarding claim 66, ‘289 teaches that CsgG forms a pore and may include CsgF (page 21, line 15-20). ‘289 further teaches that CsgF may also be in form of variants or fragment (claim 8). The Examiner notes that this reads on a modified or truncated CsgF. This renders obvious claim 66.
Regarding claim 67, ‘591 teaches that the CsgG constriction is at residues 38 to 63 (page 24, line 30-35) which encompasses the instant range.
Regarding claim 68, ‘591 teaches that the CsgG monomer comprises a variant, wherein the variant comprises a mutation at one or more of positions Y51 , N55 and F56 (claim 30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-66, and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 and 70 of copending Application No. 16/624,341 (US2021/0147486). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite a pore comprising a CsgG pore and a modified CsgF peptide, wherein the modified CsgF peptide is bound to CsgG and forms a constriction in the pore, wherein the CsgF peptide is a truncated CsgF peptide lacking the C-terminal head domain of CsgF and at least part of the neck domain of CsgF (claim 63) and wherein the CsgG pore comprises at least one monomer comprising one or more modification corresponding to the following modifications in SEQ ID NO:3: (i) a modification at one or more positions Y51, N55 and F56 (claim 70)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 65-68 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        



/ARADHANA SASAN/Primary Examiner, Art Unit 1615